DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/14/2019. It is noted, however, that applicant has not filed a certified copy of the 3/14/2019 application as required by 37 CFR 1.55.

Information Disclosure Statement
The references listed on the information disclosure statement filed 8/26/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lord (US 20200172096)

a mobile body comprising: three or more drive wheels that allows a mobile body to move in all directions, (Lord [0073] “Different embodiments may use different numbers of drive wheels, such as two, three, four, etc.”) the respective drive wheels being driven independently; (Lord [0073] “the drive system 230 may be controlled to drive the drive wheel 232a at a different speed than the drive wheel 232b in order to turn the self-driving transport vehicle 210”. See also Lord [0094] “if the vehicle 300 is equipped with differential drive motors, and/or multi-directional wheels, the vehicle may be able to rotate without necessarily moving in a linear direction”.) a rotational velocity detector that detects respective rotational velocities of the drive wheels; (Lord [0140] “sensor on the vehicle (e.g. odometers, rotary encoders, the LiDAR or other time-of-flight sensor, GPS) may be used to measure the speed of the vehicle”.) an object detector that detects objects around the mobile body; (Lord, see fig 1, item 120, Lord [0053] “As the vehicle travels its planned path, it uses sensors to detect objects the vehicle encounters while travelling in the environment”. See also Lord [0058] “The sensor system 120 can include one or more sensors for collecting data from the environment of the self-driving vehicle 110”.) a controller that decelerates or stops the mobile body if any object is detected in a monitoring area by the object detector; (Lord, see fig 1, item 142, [0060] “The processor 142 can include any suitable processors, controllers or digital signal processors that can provide sufficient processing power depending on the configuration, purposes and requirements of the self-driving vehicle 110”. See also Lord [0054] “when an object is detected within a particular region (relative to the vehicle), the vehicle may evoke a “safety stop”, meaning that the vehicle stops (e.g. cuts power to the motors) in  and a changer that changes a range of the monitoring area on the basis of the respective rotational velocities of the drive wheels detected by the rotational velocity detector. (Lord [0080] “Each of the safety fields can be considered to correspond to a particular speed or speed threshold of the vehicle 300. For example, the safety field 312 may be associated with a first speed or speed threshold”. See also Lord [0084] “the safety field may be dynamically and/or automatically adjusted as the speed of the vehicle is changed. For example, as the speed of the vehicle is changed, a corresponding new safety stopping distance may be calculated, and the new safe stopping distance may be used to determine a corresponding new safety field”.)

Regarding claim 3, Lord teaches the mobile body according to claim 1, wherein the changer changes the range of the monitoring area on the basis of a calculation value indicating a movement velocity of the mobile body calculated using the rotational velocities of the drive wheels. (Lord [0080] “Each of the safety fields can be considered to correspond to a particular speed or speed threshold of the vehicle 300. For example, the safety field 312 may be associated with a first speed or speed threshold”. See also Lord [0084] “the safety field may be dynamically and/or automatically adjusted as the speed of the vehicle is changed. For example, as the speed of the vehicle is changed, a corresponding new safety stopping distance may be calculated, and the new safe stopping distance may be used to determine a corresponding new safety field”.)

Regarding claim 9, Lord teaches the mobile body according to claim 1, wherein the drive wheels are four mecanum wheels. (Lord [0074] “A number of wheels 234 may be included. The self-driving vehicle 210 includes wheels 234a, 234b, 234c, and 234d. The wheels 234 may be wheels that are capable of allowing the self-driving transport vehicle 210 to turn, such as castors, omni-directional wheels, and mecanum wheels”. See also Lord [0073] “Different embodiments may use different numbers of drive wheels, such as two, three, four, etc.”)

Regarding claim 10, Lord teaches the mobile body according to claim 1, wherein the drive wheels are four omni wheels. (Lord [0074] “A number of wheels 234 may be included. The self-driving vehicle 210 includes wheels 234a, 234b, 234c, and 234d. The wheels 234 may be wheels that are capable of allowing the self-driving transport vehicle 210 to turn, such as castors, omni-directional wheels, and mecanum wheels”. See also Lord [0073] “Different embodiments may use different numbers of drive wheels, such as two, three, four, etc.”)

Regarding claim 11, Lord teaches the mobile body according to claim 1, wherein the drive wheels are three omni wheels. (Lord [0074] “A number of wheels 234 may be included. The self-driving vehicle 210 includes wheels 234a, 234b, 234c, and 234d. The wheels 234 may be wheels that are capable of allowing the self-driving transport vehicle 210 to turn, such as castors, omni-directional wheels, and mecanum 

Regarding claim 12, Lord teaches a control device (Lord, see fig 1, item 140) that is used for a moving device including three or more drive wheels that allows a mobile body to move in all directions, (Lord [0073] “Different embodiments may use different numbers of drive wheels, such as two, three, four, etc.”) the respective drive wheels being driven independently, (Lord [0073] “the drive system 230 may be controlled to drive the drive wheel 232a at a different speed than the drive wheel 232b in order to turn the self-driving transport vehicle 210”. See also Lord [0094] “if the vehicle 300 is equipped with differential drive motors, and/or multi-directional wheels, the vehicle may be able to rotate without necessarily moving in a linear direction”.) a rotational velocity detector that detects respective rotational velocities of the drive wheels, and an object detector that detects an object around the mobile body, (Lord [0140] “sensor on the vehicle (e.g. odometers, rotary encoders, the LiDAR or other time-of-flight sensor, GPS) may be used to measure the speed of the vehicle”.) the control device comprising: a controller that decelerates or stops the mobile body when an object is detected in a monitoring area by the object detector; (Lord, see fig 1, item 142, [0060] “The processor 142 can include any suitable processors, controllers or digital signal processors that can provide sufficient processing power depending on the configuration, purposes and requirements of the self-driving vehicle 110”. See also Lord [0054] “when an object is detected within a particular region (relative to the vehicle), the vehicle may evoke a “safety stop”, meaning that the vehicle  and a changer that changes a range of the monitoring area on the basis of the respective rotational velocities of the drive wheels detected by the rotational velocity detector. (Lord [0080] “Each of the safety fields can be considered to correspond to a particular speed or speed threshold of the vehicle 300. For example, the safety field 312 may be associated with a first speed or speed threshold”.)

Regarding claim 13, Lord teaches a control device that is used in connection with a surrounding object detector having an output for decelerating or stopping an operation of a machine when a surrounding object is detected in a monitoring area, (Lord [0054] “when an object is detected within a particular region (relative to the vehicle), the vehicle may evoke a “safety stop”, meaning that the vehicle stops (e.g. cuts power to the motors) in order to avoid a collision with the object. Such a region (relative to the vehicle) may be deemed a “safety field”. The monitoring area is also referred to as a safety field.) and used to change a range of the monitoring area of the surrounding object detector, wherein the control device receives movement velocity signals from three or more independent movement velocity detectors and outputs a signal for changing the range of the monitoring area on the basis of the respective received movement velocity signals. (Lord [0086] “the determination of the safe stopping distance (or other parameters for establishing the safety field) may be based not only on the speed of the vehicle, but on vehicle dynamics 

Regarding claim 14, Lord teaches a surrounding object detector (Lord, see fig 3, item 310) comprising an output for decelerating or stopping an operation of a machine when a surrounding object is detected in a monitoring area, (Lord, see fig 1, item 120, see also Lord [0054] “when an object is detected within a particular region (relative to the vehicle), the vehicle may evoke a “safety stop”, meaning that the vehicle stops (e.g. cuts power to the motors) in order to avoid a collision with the object. Such a region (relative to the vehicle) may be deemed a “safety field”. See also Lord [0053] “As the vehicle travels its planned path, it uses sensors to detect objects the vehicle encounters while travelling in the environment”. See also Lord [0058] “The sensor system 120 can include one or more sensors for collecting data from the environment of the self-driving vehicle 110”.) wherein a range of the monitoring area is changed on the basis of respective movement velocity signals output from three or more independent movement velocity amount detection means. (Lord, see fig 1, item 140 that depicts a control system working in conjunction with the sensor system to establish the range of the monitoring area (safety field), see also Lord [0080] “Each of the safety fields can be considered to correspond to a particular speed or speed threshold of the vehicle 300. For example, the safety field 312 may be associated with a first speed or speed threshold”.)

a monitoring device comprising: a surrounding object detector (Lord, see fig 3, item 310) having an output for decelerating or stopping an operation of a machine when a surrounding object is detected in a monitoring area; (Lord [0078] “The safety fields generally describe a region of the environment in which the vehicle 300 is operating. In particular, when an obstacle is detected by the sensor 310 within a safety field, a safety routine may be evoked for the vehicle 300 in order to avoid or minimize the impact of a collision between the vehicle 300 and the obstacle”.) and a control device that is used in connection with the surrounding object detector and used to change a range of the monitoring area of the surrounding object detector, wherein the control device receives movement velocity signals from three or more independent movement velocity detectors and outputs a signal for changing the range of the monitoring area on the basis of the movement velocity signals. (Lord, see fig 1, item 140 that depicts a control system working in conjunction with the sensor system to establish the range of the monitoring area (safety field), see also Lord [0080] “Each of the safety fields can be considered to correspond to a particular speed or speed threshold of the vehicle 300. For example, the safety field 312 may be associated with a first speed or speed threshold”.)


Allowable subject matter



The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 2, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the changer determines whether or not the respective rotational velocities of the drive wheels are equal to or lower than a predetermined value, and changes the range of the monitoring area on the basis of a logical product of results of the determination.

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the changer determines whether or not the respective rotational velocities of the drive wheels are equal to or higher than a predetermined value, and changes the range of the monitoring area on the basis of a logical sum of a logical product of the results of the determination and a calculation value indicating a movement velocity of the mobile body calculated using the respective rotational velocities of the drive wheels.

With regard to claim 5, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the changer determines whether or not the respective rotational velocities of the drive wheels are equal to or higher than a 

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the controller decelerates or stops the mobile body when a calculation value indicating a state of the drive wheels calculated using the respective rotational velocities of the drive wheels are equal to or greater than a threshold value indicating an abnormality.

With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the controller decelerates or stops the mobile body on the basis of a difference between the respective rotational velocities indicated by respective velocity command values of the drive wheels and the respective rotational velocities of the drive wheels detected by the rotational velocity detector.

With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the changer changes the range of the monitoring area on the basis of whether or not a state indicated by a calculation value calculated using the respective rotational velocities of the drive wheels has continued for a certain time.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a mobile body, control device, surrounding object detector and monitoring device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661